 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Greg Ohlson,                                        No. CV-18-01019-PHX-DLR
10                  Plaintiff,                           ORDER
11   v.
12   Beth Brady-Morris, et al.,
13                  Defendants.
14
15
16          Before the Court is Defendants’ amended motion for summary judgment, which is

17   fully briefed. (Docs. 63, 69, 70.) For the following reasons, the Court will grant the
18   motion.

19   I. Background

20          Plaintiff Greg Ohlson began employment as a forensic scientist in the Phoenix
21   alcohol unit of the Scientific Analysis Bureau (“SAB”), a division within the Arizona
22   Department of Public Safety (“DPS”), in 2015. (Doc. 63-1 at 11.) The alcohol unit

23   analyzes blood samples, sent to the lab by law enforcement agencies, for alcohol

24   concentration. Samples are placed in sealed vials and inserted into an instrument, which

25   generates a chromatogram graph showing the components of each sample. Forensic

26   scientists are responsible for the initial analysis of the blood alcohol data. As a part of this
27   analysis, the forensic scientist runs and reviews all chromatograms in a batch. 1 (Doc. 63-
28          1
              A typical batch consists of samples from forty cases, along with calibrators and
     controls. (Doc. 63-4 at 2.)
 1   4 at 2.) The data is subsequently reviewed by a technical reviewer and an administrative
 2   reviewer. (Doc. 63-3 at 25.) According to SAB policy, test results could only be disclosed
 3   after the three-step review has been completed. Further, SAB’s quality assurance manual
 4   held that only the chromatograms for an individual case could be released. (Doc. 63-1 at
 5   16.) Should a party wish to instead review the entire batch of chromatograms within which
 6   the singular chromatogram originated, they were required to do so in person at the crime
 7   lab or obtain a court order. (Id. at 44.) When test results are used as evidence in criminal
 8   prosecutions, forensic scientists performing the initial analysis give defense interviews and
 9   testify in court. (Id. at 4, 21.)
10          Plaintiff, who had previously worked for 11 years as a forensic scientist within the
11   drug toxicology unit, was asked—based on his experience—to help the alcohol unit rewrite
12   its analytical protocol and to provide input on improvements that could be made in the unit.
13   (Doc. 63-1 at 13, 23.) Plaintiff also suggested operational changes to his supervisors, Joe
14   Tripoli and Beth Brady, who asked him to put his suggestions in writing. (Id. at 43.) In
15   response, Plaintiff sent a lengthy email on January 26, 2016, offering advice on “[a]reas to
16   significantly improve the quality and reliability of [alcohol unit] services.” (Id. at 150-51.)
17   Among other suggestions, Plaintiff proposed that SAB release batch results online because
18   Plaintiff did not agree with SAB procedure for releasing blood alcohol test results
19   individually. Specifically, Plaintiff’s work with the testing process led him to conclude
20   that, in rare cases, review of the entire batch, as opposed to individual samples, could reveal
21   evidence causing an individual result to be suspect. Notably, he believed that review of
22   the batch run is “prudent to rule out possible instrument failure or other malfunction that
23   might impact the overall result.” (Doc. 69 at 10.)
24            Plaintiff began creating pdfs of the scanned batch data prior to the second and third
25   reviews. And, in interviews with defense attorneys, he began suggesting that they request
26   the results of cases in a batch. (Id. at 15-16.) SAB began to receive more requests from
27   defense counsel to review batches in the lab. (Id. at 46.) On May 23, 2016, Plaintiff
28   testified in State v. Worthen that receiving results in batches was helpful to determining the


                                                  -2-
 1   validity of the analysis in the subject case and, although SAB policy did not allow for the
 2   release of results in batches, that he had created an emailable pdf of the batch results. (Doc.
 3   63-4 at 5-16.) SAB Superintendent Vince Figarelli thereafter determined that Plaintiff
 4   should be permanently removed from initial analysis of cases, moving him instead to
 5   technical and administrative review. (Doc. 63-1 at 91, 99; Doc. 63-3 at 2-3.)
 6          On June 29, 2016, Brady and Tripoli met with Plaintiff, reprimanding him and
 7   informing him of modified duties. (Doc. 63-1 at 153-54.) They explained that, as a result
 8   of his behavior,2 his duties would be limited to technical and administrative reviews, his
 9          2
              The performance notation from that meeting noted: “[Y]our testimony and
     interviews with the defense have been seen as actions inimical to the interests of the lab
10   and the department. It has become apparent that you have been attempting to forward your
     own agenda with regards to how blood alcohol analysis is conducted and what material is
11   disclosed.” (Doc. 63-1 at 153.) The notation also stated,
12                 1. . . . [Y]our opinion regarding the necessity of evaluating all
                      of the chromatograms from a run in order to determine if
13                    an individual sample is successful is contrary to the opinion
                      of the other analysts in the bureau and contrary to the
14                    position of the laboratory.
15                 2. . . . [T]estifying about what other agencies in the state do
                      with regards to disclosure or storage of their data is outside
16                    your current qualifications. . .
17                 3. You have testified that you have a pdf file that could be
                      easily attached to an email and disclosed. While you may
18                    have the chromatograms in a pdf file and the file could be
                      attached to an email, doing so would violate SAB policies.
19                    Testifying or interviewing in this fashion is misleading and
                      harmful to the department.
20
                   4. You state in your testimony in the State v. Worthen
21                    evidentiary hearing that DPS stores data in individual case
                      files because it is “convenient when you don’t want to
22                    actually bring up additional documents.” The implication
                      that DPS had ulterior motives for storing data in case files
23                    is inappropriate and damaging to the laboratory and the
                      department.
24
                   5. During the State v. Worthen hearing you testified about
25                    what we could do to be able to provide the pdf file you have
                      been creating prior to review. Unless you are specifically
26                    asked about how we could change things to make it easier,
                      it is inappropriate for you to be making suggestions in your
27                    testimony or interviews about how we could change our
                      process to make the disclosure easier. You should be
28                    testifying about how we currently operate not about what
                      your ideas are for change. As [Tripoli] and I explained,

                                                  -3-
 1   testimony and interviews would be monitored, he would be expected to modify his
 2   testimony to bring it in line with the position of the laboratory, he was to stop scanning
 3   data, and that any already scanned files should be deleted. (Id. at 154.) Plaintiff responded
 4   that he would not change his testimony. The next morning, Plaintiff sent an email to Tripoli
 5   requesting a meeting with the Assistant Director for the Technical Services Division,
 6   Timothy Chung. (Id. at 156.) Plaintiff entered work and expressed frustration to a fellow
 7   forensic scientist, Herlinda Graham, and told Tripoli had he had lost trust in the
 8   administration, who responded that Plaintiff should refrain from confronting other
 9   employees about his frustrations. (Id. at 158.) Tripoli, lab manager Brooke Arnone, and
10   Figarelli chose to send Plaintiff home for the rest of the day. (Id.) Plaintiff returned to
11   work on July 5, 2016 and met with Tripoli and Brady. At the meeting, Tripoli issued a
12   performance notation (“the Warning”) setting forth six expectations:
13
14                 1. You will adhere to the Policies and Procedures set forth by
                   DPS General Orders and SAB General Procedure Manual.
15                 2. You remain on limited duties performing Technical and
                   Administrative reviews of case work and other duties as
16
                   assigned by your supervisor.
17                 3. You will not use legal proceedings as a forum to advance
                   personal agendas or personal opinions similar to those
18
                   identified in the summary of incident.
19                 4. You are to cease the scanning of our data and any such files
                   that exist are to be deleted.
20                 5. From this day forward all testimony and defense interviews
21                 will be monitored and you are to notify your supervisor or
                   designee of any upcoming testimonies or interviews.
22                 6. You will modify your testimony is such a way as to bring
23                 it into alignment with the position of the laboratory and the
                   other analysts.
24
25   (Doc. 63-1 at 159) (emphasis added.) Plaintiff signed the Warning, writing above his
26
                      your ideas for change need to be made through the chain of
27                    command not in the courtroom or during an interview.
28
     (Doc. 63-1 at 153-54.)

                                                 -4-
 1   signature that he would be “unable to comply completely,” adding an asterisk to
 2   expectations three and six. (Id.)
 3          On July 7, 2016, Plaintiff testified at a hearing in State v. Morel concerning a defense
 4   request to release all the chromatograms from the batch that included the defendant’s
 5   samples. (Doc. 63-4 at 18-36.) Plaintiff explained that it was not the department’s policy
 6   to release batch reports, but that he had created a pdf of batch results, which his supervisors
 7   later made him delete. He also noted that review of the entire batch could possibly be
 8   relevant to determining whether the defendant’s blood test results were accurate and
 9   reliable. (Id.) When prompted, he additionally confirmed that it was not in his best interest
10   in terms of career advancement to testify as he had, and that he had been removed from
11   casework by his superiors for so testifying, even though he did not believe he had violated
12   department policy. (Id.)
13          Concerned that Plaintiff violated the Warning’s directives, Figarelli filed a
14   complaint with DPS’ Professional Standards Unit (“PSU”), which placed Plaintiff on
15   administrative leave while it investigated the complaint. While on administrative leave,
16   Plaintiff was required to call in each day to Tripoli. (Doc. 63-1 at 83.) During one of these
17   calls, Plaintiff expressed that he understood that the Warning required him to testify falsely
18   in court and that Tripoli, Brady, and Figarelli had therefore engaged in witness tampering.
19   (Id.) On September 9, 2016, Brady and Tripoli met with Plaintiff and gave him a memo
20   advising him that numbers 3 and 6 of the performance notation directives were replaced
21   with “[d]o not misstate DPS policies.” (Doc. 63-2 at 2.) On November 2, 2016, the PSU
22   served Plaintiff a notice that charged him with conduct adverse to the department and
23   insubordination.3 (Doc. 63-1 at 130-35.) On November 4, 2016, Plaintiff was suspended
24          3
              In support of the charges, the PSU cites evidence of Plaintiff’s allegedly adverse
     and insubordinate conduct. Specifically, it accuses Plaintiff of “changing” his opinion
25   about SAB protocol regarding chromatogram batch release, creating copies of
     chromatogram batches, “promot[ing] his personal agenda as it related to how blood alcohol
26   analysis should be conducted,” stating, “I have told them if I cannot change the system
     from inside, find ways to improve it, I will do it from outside,” expressing “a desire to have
27   the courtroom [on July 7, 2016] filled to capacity so [he] could inform every one of the
     things [he] felt were wrong with the Department, its leadership, and its policies and
28   procedures,” initially refusing to delete the scanned chromatogram data based on a belief
     that to do so would be to illegally destroy evidence, confirming in testimony that his

                                                  -5-
 1   for 16 hours based on those charges. (Id. at 128, 137-39, 141.) After serving his
 2   suspension, Plaintiff returned to work. He was isolated from the blood alcohol and
 3   toxicology units, placed in a cubicle outside Brady’s office, and given little work to do.
 4   (Doc. 69-2 at 22.) Plaintiff gave written notice of his retirement, effective January 2017.
 5   (Id. at 32.)
 6          On April 2, 2018, Plaintiff filed suit in this Court. He brings a claim against
 7   Defendants pursuant to 42 U.S.C. § 1983 for retaliation in violation of the First
 8   Amendment.4 On August 12, 2019, Defendants filed their amended motion for summary
 9   judgment, which is now ripe.
10   II. Legal Standard
11          Summary judgment is appropriate when there is no genuine dispute as to any
12   material fact and, viewing those facts in a light most favorable to the nonmoving party, the
13   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A fact is material
14   if it might affect the outcome of the case, and a dispute is genuine if a reasonable jury could
15   find for the nonmoving party based on the competing evidence. Anderson v. Liberty Lobby,
16   Inc., 477 U.S. 242, 248 (1986); Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061
17   (9th Cir. 2002). Summary judgment may also be entered “against a party who fails to make
18   a showing sufficient to establish the existence of an element essential to that party’s case,
19   and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,
20   477 U.S. 317, 322 (1986).
21          The party seeking summary judgment “bears the initial responsibility of informing
22   the district court of the basis for its motion, and identifying those portions of [the record]
23   which it believes demonstrate the absence of a genuine issue of material fact.” Id. at 323.
24   The burden then shifts to the non-movant to establish the existence of a genuine and
25   material factual dispute. Id. at 324. The non-movant “must do more than simply show that
26   there is some metaphysical doubt as to the material facts[,]” and instead “come forward
27   testimony was contrary to his career advancement’s interests, and disobeying department
     orders by notifying defense counsel of his removal from casework analysis based on a
28   belief that he was legally obligated to do so. (Doc. 63-1 at 131-39.)
             4
               Plaintiff has abandoned his conspiracy claim. (Doc. 69 at 3.)

                                                  -6-
 1   with specific facts showing that there is a genuine issue for trial.” Matsushita Elec. Indus.
 2   Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (internal quotation and citation
 3   omitted).   Even where there are some factual issues raised, summary judgment is
 4   appropriate if the totality of the undisputed facts is such that reasonable minds could not
 5   differ on the resolution of the factual question. Chesney v. United States, 632 F. Supp. 867,
 6   869 (D. Ariz. 1985).
 7   III. Discussion
 8          Section 1983 creates a cause of action against a person who, acting under color of
 9   state law, violates the constitutional rights of another person. The constitutional right at
10   issue here is the freedom of speech protected by the First Amendment.
11          “[P]ublic employees do not surrender all their First Amendment rights by reason of
12   their employment.” Kennedy v. Bremerton Sch. Dist., 869 F.3d 813, 822 (9th Cir. 2017)
13   (quoting Garcetti v. Ceballos, 547 U.S. 410, 417 (2006)). Rather, the First Amendment
14   protects a public employee’s right in certain circumstances to speak as private citizens on
15   matters of public concern. Connick v. Myers, 461 U.S. 138, 146-47 (1983); Pickering v.
16   Bd. of Educ., 391 U.S. 563 (1968). Specifically, Plaintiff may establish a prima facie §
17   1983 case under the Pickering test by showing (1) he spoke on a matter of public concern,
18   (2) he spoke as a private citizen, (3) his speech was a substantial or motivating factor in the
19   adverse employment action that he suffered, (4) the state had an inadequate justification
20   for treating him differently from other members of the general public, and (5) the state
21   would not have taken the adverse employment action absent the speech. Johnson v. Poway
22   Unified Sch. Dist., 658 F.3d 954, 961 (9th Cir. 2011). Defendants argue that Plaintiff
23   cannot satisfy the first two elements of the prima facie test. The Court will address these
24   two elements in turn.
25          Turning to the first element, whether a subject constitutes a “matter of public
26   concern” is an issue of law. Eng v. Cooley, 552 F.3d 1062, 1070 (9th Cir. 2009). The
27   Ninth Circuit has adopted a “liberal construction of what an issue ‘of public concern’ is
28   under the First Amendment[.]” Desrochers v. City of San Bernadino, 572 F.3d 703, 709-


                                                  -7-
 1   10 (9th Cir. 2009). It is Plaintiff’s burden to prove that his speech addressed an issue of
 2   public concern based on “the content, form, and context of a given statement, as revealed
 3   by the whole record[.]” Connick, 461 U.S. at 147-48. Here, Plaintiff spoke at SAB, in
 4   informal interviews, and in courtrooms to advocate for the release of batch runs to ensure
 5   SAB transparency, quick and efficient access to results, and increased test result accuracy
 6   and reliability.5
 7          Speech regarding “the efficient performance of [government] duties” addresses a
 8   matter of public concern. Allen v. Scribner, 812 F. 2d 426, 431 (9th Cir. 1987); Clairmont
 9   v. Sound Mental Health, 632 F.3d 1091, 1103-04 (9th Cir 2011) (citations omitted)
10   (“[S]peech that helps the public evaluate the performance of public agencies addresses a
11   matter of public concern); Connick, 461 U.S. at 161 (“[O]ne of the central purposes of the
12   First Amendment[] is to protect the dissemination of information on the basis of which
13   members of our society may make reasoned decisions about the government.”). Because
14   Plaintiff’s batch-release advocacy involved SAB’s duty to serve the criminal justice system
15   by improving the justice department’s access to accurate test results, his speech was a on
16   matter of public concern.
17          Next, turning to the second element, the inquiry in determining whether speech was
18   made as a public employee or as a private citizen is a mixed question of fact and law. Posey
19   v. Lake Pend Oreille Sch. Dist. No. 84, 546 F.3d 1121, 1129 (9th Cir. 2008). The Court
20   must first make a factual determination as to the scope of a plaintiff’s job responsibilities.
21   Then, the Court must decide the constitutional significance of those facts as a matter of
22   law. Johnson, 658 F.3d at 966. “[N]o single formulation of factors can encompass the full
23   set of inquiries relevant to determining the scope of a plaintiff’s job duties[,]” but the Ninth
24          5
               For the first time in response to Defendants’ motion for summary judgment,
     Plaintiff advances new theories that his protected speech also included his advocacy to
25   eradicate the perception of bias for the prosecution, whistleblowing that management was
     sweeping errors under the rug, and reports of witness tampering. These allegations are
26   nowhere in the complaint, however. A complaint must “give the defendant fair notice of
     what the plaintiff’s claim is and the grounds upon which it rests.” Swierkierwicz v. Sorema
27   N.A., 534 U.S. 506, 512 (2002) (citing Fed.R.Civ.P. 8(a)(2)). Plaintiff failed to amend his
     complaint to include these theories and has not otherwise indicated that he provided
28   adequate notice to Defendants. Consequently, Plaintiff may not now rely on these novel
     theories. Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 969 (9th Cir. 2006).

                                                  -8-
 1   Circuit has provided some non-exhaustive guiding principles. Dahlia v. Rodriguez, 735
 2   F.3d 1060, 1074 (9th Cir. 2013).
 3           It is undisputed that Plaintiff’s technical job responsibilities as a forensic scientist
 4   included providing expert testimony in court, providing technical advice and guidance to
 5   other forensic scientists, and researching and evaluating new methods of analysis to update
 6   scientific methodology. (Docs. 63-3 at 21; 63-1 at 10.) However, Plaintiff’s supervisors
 7   specifically directed him to stop speaking in favor of batch-release and to “conform” his
 8   testimony with that of other analysts; when he disobeyed orders and nevertheless advocated
 9   for batch release, internally and externally, his supervisors subjected him to adverse
10   treatment. “[W]hen a public employee speaks in direct contravention to his superior’s
11   orders, that speech may often fall outside the speaker’s professional duties. Indeed, the
12   fact that an employee is threatened or harassed by his superiors for engaging in a particular
13   type of speech provides strong evidence that the act of speech was not, as a ‘practical’
14   matter, within the employee’s job duties notwithstanding any suggestions to the contrary
15   in the employee’s formal job description.” Dahlia, 735 F.3d at 1074-75 (“Even assuming
16   arguendo that [the plaintiff] might normally be required to [perform certain speech]
17   pursuant to his job duties, here [by performing the speech,] he defied, rather than followed,
18   his supervisors’ orders [and thus spoke as a private citizen.]”). Further, Plaintiff went
19   outside the chain of command, speaking with attorneys privately about the importance of
20   receiving results in a batch. Id. (“When a public employee communicates with individuals
21   or entities outside his chain of command, it is unlikely that he is peaking pursuant to his
22   duties.”).
23          Finally, the Court is persuaded by other circuits’ rationale that “[w]hen a public
24   employee gives testimony pursuant to a subpoena, fulfilling the general obligation of every
25   citizen to appear before a grand jury or at trial, he speaks as a citizen for First Amendment
26   purposes.” Chrzanowski v. Bianchi, 725 F.3d 734, 741 (7th Cir. 2013) (internal quotations
27   and citations omitted); Clairmont v. Sound Mental Health, 632 F.3d 1091, 1105 (9th Cir.
28   2011). In consideration of the foregoing, the Court concludes that when advocating for


                                                  -9-
 1   batch release following his receipt of the Warning, specifically when testifying in Morel,
 2   Plaintiff spoke as a private citizen. Because Defendants do not contest that Plaintiff has
 3   met the other elements of the test, Plaintiff successfully makes a prima facie case under §
 4   1983.
 5           Next, Defendants raise the Pickering affirmative defense requiring the court “to
 6   balance the interests of the [employee], as a citizen, in commenting upon matters of public
 7   concern and the interest of the State, as an employer, in promoting the efficiency of the
 8   public services it performs through its employees.” City of San Diego v. Roe, 543 U.S. 77,
 9   82 (2004) (quoting Pickering, 391 U.S. at 568). Notably, “[t]here is considerable value . .
10   . in encouraging, rather than inhibiting, speech by public employees [because] government
11   employees are often in the best position to know what ails the agencies for which they
12   work.” Lane v. Franks, 573 U.S. 228, 236 (2014) (quoting Waters v. Churchill, 511 U.S.
13   661, 674 (1994)). And, “[u]nder some factual circumstances, [] the Pickering balancing
14   test can favor protected speech even where the speech violates the employer’s written
15   policy requiring speech to occur through specified channels.” Moonin v. Tice, 868 F.3d
16   853, 861 (9th Cir. 2017) (quoting Robinson v. York, 566 F.3d 817, 825 (9th Cir. 2009)).
17   Relevant here, in asserting the defense the employer “must do more than show mere
18   disruption. Instead, it must show actual injury to its legitimate interests.” Johnson v.
19   Mutnomah Cty., Or., 48 F.3d 420, 427 (9th Cir. 1995) (allegations of interference with
20   working relations and the plaintiff’s relationship with co-workers, subordinates and private
21   vendors insufficient to show injury to legitimate employer interests). Defendant fails to
22   indicate how its legitimate interests suffered particularized injury as a result of Plaintiff’s
23   speech. Without more, Defendants’ affirmative defense fails.
24           Nevertheless, Defendants are entitled to qualified immunity, which “protects
25   government officials from liability for civil damages insofar as their conduct does not
26   violate clearly established statutory or constitutional rights of which a reasonable person
27   would have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (internal quotation
28   marks omitted). Defendants are not entitled to qualified immunity if (1) the facts adduced


                                                 - 10 -
 1   show that the officer’s conduct violated a constitutional right, and (2) that right was ‘clearly
 2   established’ at the time of the violation.” Kirkpatrick v. Cty. of Washoe, 843 F.3d 784, 788
 3   (9th Cir. 2016). However, Plaintiff’s First Amendment right was not clearly established at
 4   the time of the violation. Notably, because the Pickering test “requires a fact-sensitive,
 5   context-specific balancing of competing interests, the law regarding public-employee free
 6   speech claims will ‘rarely, if ever, be sufficiently clearly established to preclude qualified
 7   immunity [.]” Brewster v. Bd. of Educ. of Lynwood Unified Sch. Dist., 149 F.3d 971, 979-
 8   80 (9th Cir. 1998). “The issue the court must decide therefore, is whether the outcome of
 9   the Pickering balance so clearly favored [Plaintiff] that it would have been patently
10   unreasonable for [Defendants] to conclude that the First Amendment did not protect his
11   speech.” Id. at 980.
12          It would not have been patently unreasonable for Defendants to conclude that the
13   First Amendment did not protect Plaintiff’s speech. Plaintiff fails to produce caselaw
14   indicating that “public employees—such as police officers, crime scene technicians, and
15   laboratory analysts—[for whom] testifying is a routine and critical part of their
16   employment duties” are nevertheless protected by the First Amendment when testifying in
17   ways contrary to an employer’s directives. Lane v. Franks, 573 U.S. 228, 247 (2014).
18   Rather, the Supreme Court has explicitly noted that the issue has not been addressed. Id.
19   The other cases cited by Plaintiff in support of a “clearly established” finding are only
20   tangentially related to the facts at hand, which is problematic when the facts are
21   determinative to a Pickering test result. Further, the Court’s Pickering inquiry was difficult
22   in this case, especially analyzing whether Plaintiff spoke as a private citizen or a public
23   employee. The closeness of the question only underscores that Defendants, when faced
24   with the same facts, could not have been clearly and unequivocally on notice that their
25   behavior was violative. Accordingly,
26   //
27   //
28   //


                                                  - 11 -
 1         IT IS ORDERED that Defendants’ amended motion for summary judgment (Doc.
 2   63) is GRANTED. The Clerk of Court is directed to enter judgment in favor of Defendants
 3   and terminate the case.
 4         Dated this 13th day of March, 2020.
 5
 6
 7
 8
                                                 Douglas L. Rayes
 9                                               United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             - 12 -
